Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-18-00887-CV

                                            John SALAS,
                                              Appellant

                                                  v.

                                   THE CARLSON LAW FIRM,
                                          Appellee

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017-CI-20847
                            Honorable Karen H. Pozza, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: March 13, 2019

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, which has not opposed the motion. Therefore, we grant the motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against appellant.

                                                   PER CURIAM